DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statute(s) Cited in Prior Office Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2020. 
Additionally, claims 1-3 and 6-7 as amended in the reply filed November 10, 2020, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As noted in the Interview Summary mailed November 2, 2020, original claim 8, examined in the Office Action mailed August 10, 2020, is not a generic claim.  In particular, it is noted that original claim 8 depended from claim 1 and recited “a motive force source that provides a motive force independently from the first movable element and the second movable element; and a transfer mechanism that transfers a motive force produced by the motive force source to a machining unit provided on the sub-tool connected to the first connection unit and the second connection unit, wherein a workpiece is machined by the machining unit driven by the motive force”.  As disclosed, for example, such (i.e., original claim 8) does not read on the 
In contrast, original claim 8 read on the species re the sub-tool 50b shown in Figures 4-5, described in paragraphs 0053-0060, for example, in which a motive force source 44 (such as a compressed air source; see Fig. 5) produces a motive force source, and a “transfer mechanism” (air path 40 and air pipe 60) transfers a motive force provided by the motive force source 44 to a machining unit (52b; see paragraph 0055 and Figure 4) provided on the sub-tool 50b that is connected to the first connection unit 23 and to the second connection unit 32 such that a workpiece 110 (Figure 4) is machined by the machining unit 52b driven (in rotation; see Figure 4 and paragraphs 0054, 0058, for example) by the motive force.  Paragraphs 0067-0068 indicate that the species re the sub-tool 50e is similar to that 50b of Figure 4 in that cutting blade 52e, which functions as a machining unit, is provided to an air spindle unit 58 that rotates the cutting blade 52e by pneumatic pressure, though the discussion of the species re the sub-tool 50e depicted in Figure 8 does not explicitly teach any motive force source that provides a motive force “independently from the first movable element and the second movable element” (as recited in original claim 8) nor any transfer mechanism “that transfers a motive force produced by the motive force source to a machining unit provided on the sub-tool connected to the first connection unit and the second connection unit” (as also recited in original claim 8), and it does not appear that such would be inherent.
In any event, in the reply filed November 10, 2020, claim 1 was amended so that it does not read on the species re the sub-tool 50b shown in Figures 4-5 (nor even on the species re the sub-tool 50e shown in Figure 8, in the event that it is held that such was also readable on original claim 8).  In particular, claim 1 as set forth in the reply filed November 10, 2020 newly recites “wherein the controller is configured to move the tool holding unit and the moveable element, in response to an instruction to machine the workpiece with the sub-tool, such that an entirety of the sub-tool moves in contact with the workpiece and without rotation while changing a position of the sub-tool”, which does not read on the species re the sub-tool that was elected by original presentation (elected by original presentation due to limitations in original claim 8).
It is noted that the newly-added limitation in the last five lines of claim 1 as filed 11/10/2020 (i.e., “wherein the controller is configured to move the tool holding unit and the moveable element, in response to an instruction to machine the workpiece with the sub-tool, such that an entirety of the sub-tool moves in contact with the workpiece and without rotation while changing a position of the sub-tool”) introduces a number of issues with respect to both 35 USC 112(a) (regarding new matter unsupported by the specification as originally filed) and 35 USC 112(b) (regarding a lack of clarity as to what the claim requires).  For example, re the limitation “such that an entirety of the sub-tool moves in contact with the workpiece and without rotation while changing a position of the sub-tool”, it is unclear whether such is intended to mean that the whole sub-tool (i.e., the entirety thereof) contacts the workpiece, or whether such is intended to mean that the whole-sub-tool (i.e., the entirety thereof) moves.  Furthermore, it is unclear whether “moves in contact” is intended to mean (1) moves while in contact with the workpiece (i.e., during machining contact between the sub-tool and the workpiece), or (2) moves into contact with the workpiece (i.e., as the sub-tool moves from a position out of contact with the workpiece into a position at which the sub-tool contacts the workpiece).  It is furthermore unclear with what “while changing a position of the sub-tool” is intended to go, i.e., an instruction to machine the workpiece with the sub-tool; “an entirety of the sub-tool moves in claim 1), etc.  Such are merely examples to illustrate the lack of clarity with the new claim language, which is necessary in order to explain how claim 1 no longer reads on the species that was elected by original presentation.  Regardless of which interpretation of the above is intended, it appears that new matter has been introduced.  However, as claim 1 does not read on the species that was elected by original presentation (as will be discussed in more detail in a moment), claim 1 and the claims dependent thereon are being withdrawn, and thus, no rejections thereof under 35 USC 112(a) (nor under 35 USC 112(b), for that matter) are being made at this time.  
	As to why amended claim 1 (and thus the claims dependent therefrom) as set forth in the reply filed 11/10/2020 does not read on the species re Figures 4-5 (nor on the species re Figure 8, in the event that such is held to read on original claim 8), regardless of whether “moves in contact” (in the penultimate line of claim 1 as filed 11/10/2020) is intended to mean (1) moves while in contact with the workpiece (i.e., during machining contact between the sub-tool and the workpiece), or (2) moves into contact with the workpiece (i.e., as the sub-tool moves from a position at which the sub-tool is out of contact with the workpiece into a position at which the sub-tool contacts the workpiece), the specification as filed teaches neither (1) nor (2) re Figures 4-5 (nor re Figure 8), nor is such inherent.  
	In particular, regarding (1), it is noted that specification teaches the opposite re the species re Figures 4-5, noting that paragraph 0054, for example, teaches that [T]he cutting blade 52b is attached to an air spindle unit 58 which rotationally holds the tool” and that “[W]hen the 
[0058] When the machining by the sub-tool 50b is to be executed, the control device 34 calculates a movement trajectory of the cutting blade 52b based on the machining program data, and calculates movement trajectories of the tool spindle 22 and the in-machine robot 30 for executing the movement trajectory. The control device 34 also identifies the rotational rate of the cutting blade 52b or the like based on the machining program data, and controls driving of the compressed air source 44 to realize the rotational rate. When it is desired to move a point of machining (a point of contact between the cutting blade 52b and the workpiece 110) in an axial direction or a radial direction of the workpiece 110, the control device 34 translates the tool spindle 22 and the attachment/detachment unit 32 of the in-machine robot 30 in the axial direction or the radial direction. When it is desired to move the point of machining in a circumferential direction of the workpiece 110, the control device 34 drives the workpiece spindle device 14 to rotate the workpiece 110. Further, when it is desired to change the orientation of the handle unit 62 (incline the handle unit 62), the control device 34 moves the attachment/detachment unit 32 of the in-machine robot 30 upward and downward with respect to the tool spindle 22. By combining these motions, it becomes possible to machine a large portion of an inner surface of a hollow workpiece 110 by the sub-tool 50b shown in FIG. 4. 
Thus, for at least the foregoing reasoning, the controller 34, in response to an instruction to machine the workpiece with the sub-tool 50b (re the species re Figures 4-5), is not configured to move the tool holding unit (disclosed as 22 re Figures 4-5) and the movable element (disclosed as 30 re Figures 4-5) such that the sub-tool moves without rotation while in (machining) contact with the workpiece, regarding interpretation (1) of claim 1, discussed above.  (Even assuming arguendo that the species re Figure 8 was held to be readable on original claim 8, it is noted that the specification as originally filed, in at least paragraph 0067, teaches that the cutting blade 52e is rotated by pneumatic pressure, and thus, the species re Figure 8 likewise does not read on interpretation (1) of claim 1).  
claim 1, (in which “moves in contact” in claim 1 is intended/interpreted to mean “moves into contact with the workpiece”, i.e., as the sub-tool moves from a position at which the sub-tool is out of contact with the workpiece into a position at which the sub-tool contacts the workpiece), it is noted that the specification does not teach such with respect to the elected-by-original-presentation species re Figures 4-5.  In particular, it is noted that paragraph 0057 teaches that ball joint 66 (as the joint 56 clamped by clamper 23; see Figure 4) is provided (see also Figure 4).  Furthermore, paragraph 0058 teaches that “when it is desired to change the orientation of the handle unit 62 (incline the handle unit 62), the control device 34 moves the attachment/detachment unit 32 of the in-machine robot 30 upward and downward with respect to the tool spindle 22”, and paragraph 0060 further teaches that “[M]oreover, in the structure of FIG. 4, when the attachment/detachment unit 32 of the in-machine robot 30 is moved upward and downward while the tool spindle 22 is maintained in a stationary state, the handle unit 62 of the sub-tool 50b swings with a center point of the ball joint 66 as a center” and “[I]n other words, the sub-tool 50b functions like a lever having the attachment/detachment unit 32 of the in-machine robot 30 as a power point, the tip of the cutting blade 52b as an action point, and a periphery of the ball joint 66 as a fulcrum”.  It is additionally noted that paragraph 0033 teaches that the in-machine robot 30 (shown in Figure 1) “may be an articulated robot having a plurality of arms connected via joint”, and paragraph 0043 teaches that “[B]y using the in-machine robot 30 as one of the movable elements for moving the sub-tool 50, the degree of freedom of motion of the sub-tool 50 can be further improved”.  Thus, it is noted that there are explicit teachings in the specification as originally filed of rotating/swiveling/pivoting the sub-tool 50b (by moving 32 up and down such that 50b swings/rotates with the ball joint 66 as a fulcrum, as described above).  However, there are no claim 1¸ nor is such inherent, particularly given the rotational/swinging capability of the sub-tool 50b just discussed.  (Likewise, in the event that it is held that the species re Figure 8 was readable on original claim 8, it is noted that the specification does not teach interpretation (2) re Figure 8, nor is such inherent, given the universal joints 56, 56, and the articulations of 30 discussed previously, and/or given the rotation capability of 32 about axis Sr; see Figure 8 and paragraphs 0067-0068).  Thus, for at least the foregoing reasoning, the controller 34, in response to an instruction to machine the workpiece with the sub-tool 50b (re the elected-by-original-presentation species re Figures 4-5) (or with the sub-tool 50e re the species re Figure 8), is not taught as being configured to move the tool holding unit (disclosed as 22 re Figures 4-5) and the movable element (disclosed as 30 re Figures 4-5) such that the sub-tool moves without rotation while the sub-tool 50b (or 50e) moves into contact with the workpiece (i.e., as the sub-tool moves from a position at which the sub-tool is out of contact with the workpiece into a position at which the sub-tool contacts the workpiece, regarding interpretation (2) of claim 1, discussed above), nor is such inherent (as also described above).  
Thus, for at least the foregoing reasoning, regardless of which interpretation (i.e., (1) vs. (2)) of claim 1 is in keeping with Applicant’s intent {and it is noted that it appears from Applicant’s statement on page 8 of the 11/10/2020 reply that “[F]or example, it is noted that moves in contact with the workpiece and without rotation” that Applicant’s intent was interpretation (1)}, claim 1 (and the claims 2-3 and 6-7 that are dependent therefrom) as amended 11/10/2020 does not read on the species (re Figures 4-5, nor re Figure 8, assuming arguendo that the species re Figure 8 is considered to read on original claim 8, which Examiner does not concede) that was elected by original presentation via original claim 8.
Additionally, it is noted that there is a search and/or examination burden for examining the patentably distinct species (i.e., Figures 4-5 vs. that of at least present claims 1-3 and 6-7 described in detail above and that includes the features set forth in the newly-added last five lines of claim 1 on 11/10/2020) above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3 and 6-7 are (also) withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tool holding unit” in claim 8;
claim 8;
“second connection unit” in claim 8;
“movable element” in claim 8; and
 “motive force source” in claim 8 (i.e., the generic placeholder “source” coupled with the functional language “that produces a motive force for a machining motion to machine the workpiece with by sub-tool” and “connected to the sub-tool to transfer the motive force only to the sub-tool without transferring the motive force to any of the first connection unit, the second connection unit, or the main tool”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	That being said, it is noted that paragraph 0071 teaches that “all of the above-described structures are merely exemplary, and, so long as one sub-tool is connected to two movable elements provided in the machine tool and the sub-tool is held and moved by the two movable elements, other structures may be suitably changed”.  

Additionally, note that the specification further teaches (paragraph 0042) that “no particular limitation is imposed on the movable elements so long as the movable element is a movable element provided in the machine tool 10”.
Furthermore, the specification also teaches (paragraph 0044) that “[N]o particular limitation is imposed on the structure of the connection unit so long as the connection unit is provided on the movable element and can detachably attach the sub-tool 50”. 
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 13 of claim 8, it appears that “with by sub-tool” should be changed to “with the sub-tool” (or perhaps “via the sub-tool”, noting the ambiguity that the term “by”, alone, would introduce, given that it is unclear whether “by” would mean “via”, or whether “by” would refer to a physical location).  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 8, line 2, it is unclear as set forth in the claim whether or not the recited “main tool” which is held by the tool holding unit is intended to be part of the recited “machine tool”.  
In claim 8, the claim recites “a motive force source that produces a motive force for a machining motion”.  However, it is unclear as set forth in the claim how or in what regard the motive force is to be considered “for a machining motion”, i.e., a motive force for causing a machining motion; a motive force for moving a (non-claimed) portion (i.e., disclosed as the machining unit 52b) of the sub-tool to machine the workpiece; etc.  
Claim Rejections - 35 USC § 102/103
Claim 8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,281,306 to Ueda, or, in the alternative, are rejected under 35 USC 103 as being obvious over U.S. Pat. No. 7,281,306 to Ueda in view of JP 2003-311502 (hereinafter JP ‘502).  
A discussion follows on one (or more) interpretation(s) of the Ueda reference with respect to the present claims.  Particularly given the breadth of the present claim terminology, note that such is not the only interpretation(s) of the reference that is applicable to various ones of the present claims, but is merely representative of one (or more) example(s) of an applicable interpretation(s).  
It is noted that Ueda begins by describes a prior art machine tool shown in Figures 9-11 (in col. 1, line 10 through col. 2, line 11).  That said, regarding Ueda’s invention of Figures 1-8, Ueda notes that the machine tool used for Ueda’s invention is like that 1 of the prior art Figures, except that instead of tool supporting unit 50 of Figures 9-11, Ueda’s invention utilizes a different tool supporting unit 20.  See col. 4, lines 1-10.  

Additionally, Ueda teaches a saddle 16 that is translationally movable in the direction of the axis labeled by Ueda as the Z-axis.  A tool rest 15 is mounted to the saddle 16, and an indexable tool turret 14 is mounted to the tool rest 15.  See Figures 9-11, and also col. 1, lines 22-27, for example.  
In order to enable a tool, such as, for example, hob H (Figure 3) to be clamped/supported/held at two opposite ends thereof (so as to increase machining accuracy; see col. 1, lines 44-51), the turret 14 is provided with (in addition to the other tools that are supported by the turret 14, shown in Figure 9) a tool supporting unit 20 (in place of tool supporting unit 50 shown in Figures 10-11, which tool supporting unit 50 is also supported on a periphery of the turret 14).  In particular, the hob H (Figures 1-3, 7A-8B) is held/supported at one end via support 
Relating the foregoing to claim 8, Ueda teaches a machine tool (such as the machine tool 1 shown in Figures 9-11, modified by replacing element 50 with element 20 of Figures 1-8, as noted above).  The machine tool includes a “tool holding unit”, such as, for example, one of 18 or 15, and a “movable element”, such as, for example, the other of 15 or 18.  
It is noted that the machine tool further includes “connection units”.  For example, the machine tool includes a “connection unit” 19 to which a (such as the upper part re Figure 3) part of a sub-tool, such as H, or such as H+A+SS, can be (ultimately, via intervening structure) detachably connected.  The “connection unit” 19 is “moved by” the tool holding unit (alternatively considered the “movable element” as broadly claimed) 18, such as in the B-axis direction, or such as in the aforedescribed X and Z directions (see Figure 9, the above discussion of Ueda, and col. 1, lines 27-25 and col. 4, lines 23-24, for example).  Additionally, the machine tool includes, for example, a further “connection unit”, such as 35 and/or 25a and/or 25b (see Figure 2, for example).  In particular, the “connection unit” 35 and/or 25a and/or 25b is a connection unit to which another part (such as the lower part re Figure 3) of the sub-tool (such as H, or such as H+A+SS) can be (at least ultimately, via intervening structure; see Figures 2-3, for example) detachably connected.  See Figures 2-3, as well as previous discussion of Ueda.  Furthermore, the “connection unit” 35 and/or 25a and/or 25b is “moved by” the movable element 
Additionally, Ueda teaches an NC system for controlling the movements of the various moving parts of the disclosed machine tool.  See col. 3, lines 12-21 and 54-60, for example.  Given that the workpiece W is held at two opposed ends thereof via the two headstocks 12, 13 (see Figures 10-11 and 9), and given that headstock 12 is a fixed headstock that does not move translationally (see Figures 9 and also col. 1, lines 18-22, for example), it is considered inherent that the hob tool H would have to be moved relative to the workpiece W in order for the workpiece W to be completely hobbed, or else no such hobbing could occur.  That being said, it is considered to be inherent that the NC system/controller would have to control the driving of the various previously-described movable elements and the various previously-described tool holding units in order to execute machining of the workpiece W by the sub-tool H or A/H/SS connected to the two connection units, or else the hobbing machining of the workpiece W described by Ueda could not occur.
In the alternative, in the event that it is held not to be inherent that the NC system taught by Ueda performs the specific step of controlling driving “of the tool holding unit and the movable element, to execute machining of a workpiece by the sub-tool connected to the first connection unit and the second connection unit”, attention is directed to JP ‘502.
It is noted that a machine translation of JP ‘502 is being made of record on the accompanying PTO-892 Notice of References Cited.  That being said, for any reference herein to page numbers, line numbers, paragraph numbers, etc., re JP ‘502, attention is directed to that machine translation.  

That being said, as noted previously, Ueda explicitly teaches that the only difference between the machine tool of Figures 1-8 of Ueda and that of Figures 9-11 is that the tool supporting unit 50 (for supporting one end of the hob tool H while the tool spindle head 19 supports the opposite end of H) of Figures 9-11 was replaced with a differently-configured tool supporting unit 20 (col. 4, lines 1-10 of Ueda).
That said, note that JP ‘503 teaches that during machining of the workpiece W via the hob H (that is supported at the two opposite longitudinal ends thereof via, respectively, 19, 20/14; see Figures 2 and 4 of JP ‘502), “the turret 14 follows the movement of the tool headstock 19 in a double-supported state in which the tailstock shaft 24 of the support member 20 is pressed and supported on the side end surface” (paragraph 0018).  JP ‘503 further teaches that the support member 20 “can be made to follow the movement of the tool headstock 19” by utilizing the “shaft moving mechanism of the turret 14” (i.e., the mechanism that causes turret 14 to move in the direction of the Z-axis shown in Figure 1 of JP ‘503).  See paragraph 0019.  See also paragraphs 0021, claim 1 of JP ‘503, as well as paragraphs 0009 and 0007, and Figures 1-4 of JP ‘503.
Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the controller of the NC 
Further regarding claim 8, as discussed previously, re Ueda, either one of elements 18 or 15 can be considered, as broadly claimed, the claimed “movable element”, and the other of elements 15 or 18, respectively can be considered the claimed “tool holding unit”.  Furthermore, element 19 can be considered the “connection element” that is moved by 18, and any one or more of elements 25a, 25b, and/or 35 can be considered the “connection element” that is moved by 15, as discussed previously.  That said, regarding the limitation “a motive force source that provides a motive force for a machining motion to machine the workpiece with by sub-tool, the motive force source connected to the sub-tool to transfer the motive force only to the sub-tool without transferring the motive force to any of the first connection unit, the second connection unit, or the main tool”, given that tool spindle head 19 includes a rotary tool spindle that is driven in rotation to machine a workpiece, it is noted that thus, Ueda’s machine tool must inherently include some sort of drive or “motive force source” that produces a motive force for rotating a tool affixed to the spindle of 19, or else no such driving of the spindle of 19, and thus no machining via a tool held by such spindle, could occur.  That being said, regardless of the type of drive arrangement or “motive force source” that is used to rotationally drive the spindle of 19 (i.e., about its longitudinal spindle rotation axis), such “motive force source” produces a motive only to the sub-tool H, without transferring the motive force (i.e., the motive force that causes H to rotate) to either of the two connection aforedescribed units or the main tool.  Note, for example, that such rotary motive force that rotates H is not transferred to a main tool (such as a drilling tool for forming an oblique hole, for example held by 19; see col. 1, lines 10-15 and 29-52), given that when H is affixed to 19, the main tool is not affixed to 19.  Furthermore, note that the rotary motive force that rotates H (about the longitudinal axis thereof) is not “transferred to” connection unit 19 (that is moved by 18), noting that in contrast, H is mounted so as to be driven by such motive force source so as to rotate relative to 19.  Additionally, note that the rotary motive force that rotates H (about the longitudinal axis thereof) is not “transferred to” connection unit 25a and/or 25b and/or 35.  See at least Figure 2, as well as at least col. 4, lines 11-35, for example, noting that 35 is a “fixed” section that does not rotate as a result of any rotation of the hob H about its longitudinal axis, and likewise noting that neither of the connection units 25a or b rotate as a result of any rotation of the hob H about its longitudinal axis.  
Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive.
It is noted that Applicant’s arguments with respect claims 1-3 and 6-7 re the prior art are moot in view of the fact that these claims have been withdrawn (as discussed in detail above), claim 1 (and thus claims 2-3 and 6-7) no longer reads on the species that was elected by original presentation (as discussed in detail above).  
Regarding claim 8, which was originally a dependent claim, but which is now independent (as set forth in the amendment filed 11/10/2020), Applicant has asserted that the applied reference (U.S. Pat. No. 7,281,306 to Ueda alone, or alternatively, Ueda in view of JP 2003-311502, hereinafter JP ‘502) does not teach the limitation “a motive force source that produces a motive force source for a machining motion to machine the workpiece with by sub-tool, the motive force source connected to the sub-tool to transfer the motive force only to the sub-tool without transferring the motive force to any of the first connection unit, the second connection unit, or the main tool”, now set forth at the end of independent claim 8.  See pages 9-10 of the response filed November 10, 2020.  In particular, it appears that Applicant’s arguments rely on the interpretation of the Ueda reference that was discussed in the Office Action mailed August 10, 2020.  However, attention is directed to the new interpretation of the Ueda reference that is set forth in the above prior art rejection of claim 8, which new interpretation was necessitated by Applicant’s amendment.
As a side note, Applicant’s arguments on page 10 appear to indicate that the limitation “a motive force source that produces a motive force source for a machining motion to machine the workpiece with by sub-tool, the motive force source connected to the sub-tool to transfer the motive force only to the sub-tool without transferring the motive force to any of the first connection unit, the second connection unit, or the main tool” is applicable to all of the various embodiments of sub-tool (50a to 50f) depicted I Figures 2-4 and 6-9, which does not appear to be the case, noting that it appears that such would only be applicable to sub-tool 50b depicted in Figures 4-5, and potentially sub-tool 50e of Figure 8.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D. Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 11, 2021